OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appeal is taken from a conviction for involuntary manslaughter. After finding Appellant guilty, the jury assessed punishment at 10 years’ confinement in the penitentiary. The Court of Appeals affirmed Appellant’s conviction. Tidwell v. State, 646 S.W.2d 474 (Tex.App.—Tyler, 1982). No motion for rehearing was filed.
Appellant reurges in his petition for discretionary review the five grounds of error which he presented to the Tyler Court of Appeals. We now concluded that the Court of Appeals reached the proper result in affirming Appellant’s conviction. Therefore, Appellant’s petition for discretionary review will be refused. However, such action by this Court should not be interpreted as an adoption by this Court of the reasoning used by the Tyler Court of Appeals in disposing of Appellant’s first ground of error.